Citation Nr: 0218660	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  92-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Kansas 
City


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
dental treatment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel







INTRODUCTION

The veteran reportedly (records not available) had active 
service from April 1974 to October 1984.  This appeal 
arises from a March 2002 action of the Kansas City, 
Missouri VA medical center (VAMC).


REMAND

The veteran maintains that the VMAC erred by failing to 
grant her payment or reimbursement for her unauthorized 
dental treatment.

The record shows that that the veteran was entitled to 
class 5 vocational rehabilitation benefits through 
December 1990.  A dental restoration was performed by VA 
on tooth number 13 in August 1990.  The record also shows 
that the veteran received a December 1999 billing 
statement from John Purk, D.D.S., for treatment in April 
1999 which was referred to as a gold restoration.  The 
actual dental records from Dr. Purk are not of record.  

In February 2002, the veteran filed a claim for 
entitlement to payment or reimbursement for the April 1999 
unauthorized dental treatment.  Unfortunately, the April 
2002 statement of the case did not address this issue, the 
statement of the case failed to provide all of the 
appropriate law and regulations and, therefore, rendered a 
decision which failed to fully address the veteran's 
claim.  

The veteran has also maintains that the 1999 dental 
treatment related to a tooth infection which required 
emergency dental work which, in turn, could have been 
hazardous to her health due to her service connected heart 
condition if she had delayed treatment in order to receive 
VA authorization for payment.  The Board notes that it 
appears (records unavailable) as if the veteran is service 
connected for mitral valve prolapse.  As a result, the 
dental treatment folder must be associated with the 
veteran's claims adjudication folder.  Thereafter, the 
medical record should be sent to an appropriate VA medical 
professional who should review the entire record and 
render a medical opinion relative to the veteran's claim.

In November 2000 the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)).  The VCAA applies to 
all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence necessary to 
substantiate the claimant's claim for a benefit under a 
law administered by VA as part of that notice (to include 
what evidence, if any, will be obtained by the claimant, 
and which evidence, if any, will be retrieved by VA).  The 
VCAA also requires VA to assist a claimant in obtaining 
such evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001). See also Quartuccio v. Principi, 16 Vet.App. 183 
(2002), where the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the duty to notify requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), set forth 
in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

In addition, due to the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in 
this case is required for compliance with the notice and 
duty to assist provisions contained in the new law as the 
development relative to this claim is deficient relative 
to the VCAA.  

Accordingly, in light of the above, the veteran's claim 
must be REMANDED to the VAMC for the following:

1.  The veteran's dental treatment 
folder should be associated with the 
claims adjudication folder.

2.  The VAMC should contact the veteran 
and obtain a medical authorization for 
the release of the April 1999 dental 
records from Dr. Purk which relate to 
the gold restoration dental work at 
issue.  Thereafter, the April 1999 
dental records should be obtained from 
Dr. Purk and permanently associated 
with the claims folder.

3.  The veteran's claims folder should 
be forwarded to an appropriate VA 
medical professional who should review 
the medical record and provide answers 
to the following: a) whether the 
veteran had a dental condition which in 
sound professional judgment had a 
direct and material detrimental effect 
upon the associated service connected 
mitral valve prolapse (class III 
adjunct treatment under 38 C.F.R. 
§ 17.161) and, if the answer to 
question a is yes, then an opinion 
should be rendered b) as to whether it 
is at least as likely as not that the 
not previously authorized April 1999 
dental treatment was rendered in a 
medical emergency of such nature that 
delay would have been hazardous to the 
veteran's life or health.  All factors 
upon which the medical opinion is based 
must be set forth for the record.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act codified at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  

5.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record and adjudicate the 
claim of entitlement to payment or 
reimbursement for unauthorized dental 
treatment.  If any benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal to include 
the provisions of 38 C.F.R. § 17.120 
and § 17.161.  The veteran and her 
representative should then be afforded 
a reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is informed, but she has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this REMAND is to ensure due process of law 
and to obtain additional information.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




